UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7628


MARION LEON BEA,

                  Petitioner - Appellant,

             v.

GENE JOHNSON, Director, Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:08-cv-00735-TSE-TRJ)


Submitted:    December 16, 2008             Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Leon Bea, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marion Leon Bea seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2000)

petition as successive.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28     U.S.C.     § 2253(c)(1)        (2000).         A    certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                28 U.S.C. § 2253(c)(2)

(2000).      A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional      claims   by   the   district      court      is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.            See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                           We

have independently reviewed the record and conclude that Bea has

not   made    the     requisite   showing.        Accordingly,          we    deny   a

certificate    of     appealability     and     dismiss     the       appeal.        We

dispense     with     oral   argument   because       the       facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED



                                        2